DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ing (DE 19707418 A1) in view of Eberspach et al. (US 20190353767 A1) hereinafter Eberspach and Rindle (US 8605261 B2).
Regarding claim 1, Ing teaches the optoelectronic device (optoelectronic device 1 shown in Fig. 1) comprising: 
an emitter configured for emitting electromagnetic pulses (Ing: second transmission unit 13 from Fig. 2) towards the target (Ing: surveillance area), 
a receiver configured for receiving backscattered pulses (Ing: Fig.2 Light Scanner 16), wherein the receiver comprises: 
a projection surface comprising an inner area and an outer area (Ing: Fig. 2 and paragraph D and the paragraph right after it in page 4 perforated diaphragm 24 has an aperture in the center and the pinhole in the outer edge.), 
focusing optics (Ing: Fig. 2: Receiving lenses 22 and 23 focuses the beams to the perforated diaphragm 24) configured and arranged for imaging:  10
pulses backscattered from a distance equal to or longer than a threshold distance (Distance to the exit window 6) onto at least a part of the inner area, (Ing: Paragraph C page 3 shows that at a distance greater than to the exit window 6, the light is received by receiver 19. As shown in Fig.2, for the receiver 19 to receive light, the light must go through the aperture of the diaphragm 24 which was mapped to be the inner area.) 
and pulses backscattered from a distance shorter than said threshold distance onto the inner area and at least a part of the outer area, (Receiver 18 receives light for a close range., which receives light from the pinhole of the perforated diaphragm 24 as shown on Fig. 2)
a detector configured for detecting and outputting pulses imaged onto the 15projection surface separately with respect to the inner area and the outer area (Ing: Fig.2 has two receivers 18 and 19 that receives light from the outer area and the inner area respectively), and 
Detecting pulses located within the inner area as target pulses (Ing: Paragraph F in page 4 shows that the light from the far element and thus the inner area is processed to detect contamination),
And detecting pulses located outside the outer area as near-field pulses (Ing: paragraph C in page 3 described that the light detected in a close range)
Ing fails to teach a recorder configured for:
reading the detector and storing pulses
tagging each stored pulse with a corresponding pulse reception time
Eberspach, however, teaches a recorder (Eberspach: Fig. 5: Evaluation device 132) configured for: 
reading the detector and storing pulses (Eberspach: paragraph 0788 describes that the evaluation device 132 evaluates the signals from the optical sensors, and paragraph 0088 describes that the evaluation unit receives the sensor signal and stores it in its memory elements) 
tagging each stored pulse with a corresponding pulse reception time (Eberspach: paragraph 0080 describes that sensors may store the signal depending on the time the signal was received, and paragraph 0088 describes that the evaluation unit receives sensor signal), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a recorder element from Eberspach to the optoelectronic device from Ing to read the detector, to store the data from the detector and to tag those pulses with when it was received. One of ordinary skill in the art would have been motivated to add the recorder element so that the specific emission angle in which the error may occur is found.

Ing fails to teach an airborne range finder configured to be arranged on an aircraft for surveying a target, wherein the airborne range finder comprises:
a control unit configured for controlling the emitter and the receiver.
Rindle, however, teaches an airborne range finder configured to be arranged on an aircraft for surveying a target, wherein the airborne range finder (Rindle: Fig. 1 shows a distance measuring device using light that may be used in an aircraft as described in column 4 line 13-25) comprises:  5
a control unit configured for controlling the emitter and the receiver (Rindle: Column 4 line 13-25 shows that a controller can control both detector 8 and light source 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the optoelectronic device from Ing to apply it to aircraft application and add a control unit from Rindle to the optoelectronic device from Ing. One of ordinary skill in the art would have been motivated to add the control unit so that the power may be saved by only using the emitter and receiver when needed. In addition, although a window for 

Regarding claim 3, Ing teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
the inner area corresponds to the circle of confusion of a pulse backscattered from the threshold distance (Ing: Paragraph C in page 3 shows that the distance to the exit window 6 is where the light is changing from one receiver to another. Meanwhile, in Fig. 2, a light is shown in which the apparatus is switching from near target to the far target, implying that it is the threshold distance. At this light and thus the threshold distance, the light covers the inner area completely, showing that the circle of confusion on the perforated diaphragm 24 would be same as the aperture in the center).   


Regarding claim 6, Ing teaches the 10airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
the focusing optics and the projection surface are arranged and configured with regard to focusing distance and focal length such that the imaging on the projection surface of pulses backscattered from a distance equal to or longer than the threshold distance remains inside the inner area. (Ing: Paragraph C in page 3 shows that the receiver 19 receives light outside the exit window 6. Furthermore, as shown in Fig. 2, lights are directed to receiver 19 with the receiving lenses 22 and 23 as well as the perforated diaphragm 24.)

15Regarding claim 7, The combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
the depth of field of the focusing optics is adapted such that the circle of confusion of a pulse backscattered from a distance equal to or longer than the threshold distance is equal to or smaller than the inner area. (Ing: Paragraph C in page 3 shows that the receiver 19 receives light outside the exit window 6. Furthermore, as shown in Fig. 2, there is a light in which the apparatus is switching from the near target to the far target, implying that it is the threshold distance, and at this distance it is detected by both receivers. Therefore, since the light is received by receiver 19, the circle of confusion must be equal to or smaller than the inner area at a distance longer or equal to the threshold distance)

Regarding claim 11, The combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to any of claim 1 (In regards to the rejection made for claim 1), comprising:
5an optical element configured for 
deflecting the pulses along pulse paths towards the target, and 
deflecting the backscattered pulses towards the receiver, and 
a motor configured for altering the pulse paths by moving the optical element 
(Ing: Fig. 1 shows a deflection unit with a rotating mirror 15 that deflects the light toward the target as described in the paragraph A in page 3. Meanwhile, Fig. 1 shows that the swivel mirror 25 sends the light to the receiver. Since as shown in Fig.1, rotating mirror 15 is optically coupled to the swivel mirror 25, it also deflects the light towards the receiver. Then, paragraph B in page 3 shows that the deflection unit 5 is driven by a motor)
Ing fails to specifically teach that
the control unit is configured for determining directions of the pulse 10paths
However, Ing teaches scanning an outgoing laser for the purposes of detecting range to a target. It would have been obvious to include the direction of the pulses as it allows for not only detecting range, but also detecting the position of the contamination on the window.


Claims 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Eberspach, Rindle, and Stern et al. (US 5790242 A) hereinafter Stern.
	Regarding claim 2, the combination of Ing, Eberspach, and Rindle teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), 
	Ing fails to teach that 25the receiver comprises: 
an optical dissection element comprising 
an inlet forming the projection surface with the inner area and an outer area, 
a first outlet configured for outputting light entering the inner area of the inlet, and171220KAP-55440-EP12
a second outlet configured for outputting light entering the outer area of the inlet.  
	Stern teaches that 25the receiver comprises: 
an optical dissection element comprising 
an inlet forming the projection surface with the inner area and an outer area, 
a first outlet configured for outputting light entering the inner area of the inlet, and171220KAP-55440-EP12 
a second outlet configured for outputting light entering the outer area of the inlet.  
(Stern: Fig.8 a-b shows a fiber optic bundle 130 that receives light and divides the light into two sections, 131 showing the inner portion and 132 showing the outer portion, and these two lights are then sent to two array detectors 39 and 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the beam into two separate beams with the fiber optic bundle shown in Stern for the optoelectronic device shown in Ing. One of ordinary skill in the art would have been motivated to divide the beams into two beams so that it is easier to process the beams from different distances separately. 

Regarding claim 8, the combination of Ing, Eberspach, Rindle, and Stern teaches the airborne range finder according to claim 2 (In regards to the rejection made for claim 2), 
Ing fails to teach that the optical dissection 20element is a fibre optics apparatus, and that at least one of the inner area and the outer area is formed by at least one ending of a fibre comprised by the fibre optics apparatus.
Stern, however, teaches the optical dissection 20element is a fibre optics apparatus, and that at least one of the inner area and the outer area is formed by at least one ending of a fibre comprised by the fibre optics apparatus. (Stern: Fig.8 a-b shows a fiber optic bundle 130 that receives light and divides the light into two sections, 131 showing the inner portion and 132 showing the outer portion, and these two lights are then sent to two array detectors 39 and 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the beam into two separate beams with the fiber optic bundle shown in Stern for the optoelectronic device shown in Ing. One of ordinary skill in the art would have been motivated to divide the beams into two beams with a fiber optic so that it is easier to process the beams from different distances separately and so that the sensor does not need to be adjacent to the projection surface.

Regarding claim 10, The combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
Ing fails to teach that 
the emitter is configured for modulating the pulses, and
the receiver is configured for detecting pulses as reflections of the emitted pulses by said modulation. 
Stern, however, teaches that  
the emitter is configured for modulating the pulses, and
the receiver is configured for detecting pulses as reflections of the emitted pulses by said modulation. 
(Stern: Column 4: line 46-63: shows that the emitted beam is modulated and that the receiver is capable of processing this modulated beam after it is reflected. Column 6 Line 52-64 shows that the emitted beam may be pulsed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the beams as described in Stern for the optoelectronic device shown in Ing. One of ordinary skill in the art would have been motivated to modulate the beam so that it is easy to measure how much time has passed since the beam was emitted. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Eberspach, Rindle, and Toyama et al. (US 4694149 A) hereinafter Toyama.

Regarding claim 4, Ing teaches the 5airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
Ing does not specifically teach that the optoelectronic device’s receiving lenses, the focusing optics, use a motor, but it is well known in the art to use a moving lens with a motor to adjust the focal point for the receiver as shown in Toyama Fig. 4 that shows a focusing lens group 1 that focuses light to the light sensing element 8 and is moved by a motor 9. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movable focusing lenses with motors to adjust the focal point. One of ordinary skill in the art would have been motivated to make the focusing lens to be movable so that even at various distance, the device would perform the same. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Eberspach, Rindle, Toyama, and Momose et al. (US 4441810 A) hereinafter Momose.

Regarding claim 5, Ing teaches the airborne range finder according to claim 4 (In regards to the rejection made for claim 4), wherein the motor is used for controlling focusing optics (In regards to the rejection made for claim 4) 
Ing does not specifically teach that the optoelectronic device’s receiving lenses, the focusing optics, are controlled based on the current distance to the target, but it is well known to adjust the focus of an optical system based on the current distance to the target as described in column 2 line 34-40 of Momose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the focus of receiving lenses from the combination of Ing, Eberspach, and Rindle based on the distance to the target. One of ordinary skill in the art would have been motivated to adjust the focus based on the distance so that the divergence of the beam may be effectively calculated in order to minimize the circle of confusion of the received light beam.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Eberspach, Rindle, and the article on “Photoelectric Sensors Use Time-Of-Flight Measurement” by Corbett from 2015 hereinafter Corbett.
Regarding claim 9, the combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1)
Ing fails to teach that
the detector is configured for suppressing the outputting of pulses detected on at least the outer area of the outer projection surface.
Corbett, however, teaches that
the detector is configured for suppressing the outputting of pulses detected on at least the outer area of the outer projection surface. (Corbett: paragraph B on page shows that foreground suppression in which the pulses returning from a close range is suppressed, and that this sensor is a ToF sensor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the concept of foreground suppression from Corbett with the sensor described in Corbett to the contamination detecting process of optoelectronic device from Ing. One of ordinary skill in the art would have been motivated to do the foreground suppression so that only the data to the target is read. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Rindle, Eberspach, and Steffey et al (US 20140226145 A1) hereinafter Steffey.


Regarding claim 12, the combination of Ing, Rindle Eberspach, and Steffey teaches the airborne range finder according to claim 11 (In regards to the rejection made for claim 11), wherein the optical element is a prism or a mirror (Ing: Optical element is mapped to the deflection unit 5 which has a rotating mirror 15 as described in paragraph A in page 3). 

Regarding claim 13, the combination of Ing, Rindle, Eberspach, and Steffey teaches the airborne range finder according to claim 11 (In regards to the rejection made for claim 11), wherein 
the motor is configured for rotating the optical element around a rotation axis (Ing: The deflection unit 5 has an axis of rotation D as described in paragraph E in page 4, and paragraph B in page 3 shows that the deflection unit 5 is driven by a motor), and wherein 
the optical 15element is arranged relative to the emitter in such a way that the optical element deflects the pulses in a defined constant angle relative to the rotation axis or relative to the oscillation axis (Ing: paragraph A in page 3 shows that the rotating mirror 15 is 45 degrees rotated from the axis of rotation D).  

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ing in view of Rindle, Eberspach and Wang et al. (CN 107037444 A) hereinafter Wang.

Regarding claim 14, the combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), wherein 
	Ing fails to teach that the recorder is configured for receiving and storing flight data from the aircraft, said flight data comprising 20flight altitude data.  
Ing does not specifically teach that the optoelectronic device would be used to determine the altitude, but it is well known in the art that using LIDAR to determine the altitude and position as described in Wang paragraph A in page 9.
Ing also does not specifically teach that the information found such as the altitude is stored, but it is obvious to store data that was collected and may be helpful for later calculations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ing’s optoelectronic device to determine the altitude and position and store it in the recorder from the combination of Ing, Eberspach and Rindle. One of ordinary skill in the art would have been motivated to determine this information so that the properties regarding the target may further be predicted either at the moment the data was calculated or later by saving it. 

Regarding claim 15, The combination of Ing, Rindle, and Eberspach teaches the airborne range finder according to claim 1 (In regards to the rejection made for claim 1), further comprising 
a positioning sensor for determining flight altitude data and position data, wherein 
the recorder is configured for receiving said flight altitude data and position data from the positioning sensor 
The combination of Ing, Eberspach, and Rindle does not specifically teach that the optoelectronic device would be used to determine the altitude, but it is well known in the art that using LIDAR to determine the altitude and position as described in Wang paragraph A in page 9.
The combination of Ing, Rindle, and Eberspach Ing also does not specifically teach that the information found such as the altitude and position is stored, but it is obvious to store altitude and position data for determining ground profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ing’s optoelectronic device to determine the altitude and position using position sensor and store it in the recorder from the combination of Ing, Eberspach and Rindle. One of ordinary skill in the art would have been motivated to determine this information so that the properties regarding the target may further be predicted either at the moment the data was calculated or later by saving it. 


Prior arts cited but not applied
Kaneko (US 8384884 B2) teaches a system in which the light from different distance is received at different area of the sensor. The fourth embodiment shows that the light reflected from a closer distance is closer to the center of the receiver.

Mendez-Rodriguez et al. (US 9165383 B1) teaches dividing points based on a threshold distance, but does not teach using inner area and outer area for it.

Heinonen et al. (US 5541403 A) teaches the idea of using detecting beams separately depending on the distance.

Joerg (EP 1624322 A1) teaches optical sensor that receives beam at different location depending on the distance of the target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645